DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, 6-17, and 19-21 are objected to for numerous informalities.  The following changes overcome all such informalities:
Claim 1. A door handle unit for a motor vehicle door which can be installed a final installation of the door handle unit an installation movement is introduced into the fastening slide by a tool in an installation direction from a narrow side of the motor vehicle door, in that the fastening slide has at 15least one engagement element which is designed to interact with a mating engagement element in 
20Claim 2. The door handle unit as claimed in claim 1, wherein the fastening slide has at least two separate engagement elements which are spaced apart with regard to the installation direction and which are designed to interact with mating engagement elements in the clamping of the handle module by the door outer skin or [[a]] the door structural 25element which is associated with the door outer skin.  
Claim 3. The door handle unit as claimed in claim 2, wherein the fastening slide has at least two separate engagement elements which are spaced apart with regard to a transverse direction which is oriented transversely to the installation direction and which are 30designed to interact with mating engagement elements in the clamping of the handle 25PDSD Ref. 218.0177US01 module by the door outer skin or [[a]] the door structural element which is associated with the door outer skin, wherein the fastening slide has at least four engagement elements which are oppositely arranged in pairs with regard to the elongate handle part and which are designed to interact with mating engagement elements in the course of the 5final installation and from the installation movement to create [[a]] the clamping of the handle module by the door outer skin or [[a]] the door structural element which is associated with the door outer skin.  
Claim 4. The door handle unit as claimed in claim 1, wherein the fastening slide is formed 10as a dimensionally stable, 
Claim 6. The door handle unit as claimed in claim 1, wherein the narrow side of the motor vehicle door by [[a]] the tool, wherein the tool and which, with the door handle unit pre-installed, is connected to the motor vehicle door on one side and to the fastening slide on the other side [[in]] such 
25Claim 7. The door handle unit as claimed in claim 1, wherein the at least one engagement element together with the 
Claim 8. The door handle unit as claimed in claim 7, wherein the at least one engagement element and the 
5Claim 9. The door handle unit as claimed in claim 1, wherein the at least one engagement element and the 
Claim 10. The door handle unit as claimed in claim 1, wherein the handle module is 10supported from the door inner side on the door outer skin or [[a]] the door structural element which is associated with the door outer skin, 
Claim 11. The door handle unit as claimed in claim 7, wherein the the door structural element which is associated with the door outer skin or on an installation module, so that the deflection mechanism introduces [[a]] the feed movement in the fastening slide toward the door outer skin.  
20Claim 12. The door handle unit as claimed in claim 1, wherein the connecting of the fastening slide to the handle module is attributed to 
Claim 13. The door handle unit as claimed in claim 1, wherein [[the]] connecting of the fastening 25slide to the handle module is attributed to a longitudinal guiding of the handle module on the fastening slide which is oriented along the installation direction and 
Claim 14. The door handle unit as claimed in claim 7, wherein the fastening slide, with the 30door handle unit pre-installed, is longitudinally guided on the door outer skin or on [[a]] the door structural element which is associated with the door outer skin, 
Claim 15. An installation module comprising the door handle unit for [[a]] the motor vehicle door as claimed in claim 11, with an installation module carrier 5on which are fastened at least two functional components, wherein the installation module can be installed together with the functional components in or on the motor vehicle door, wherein one of the functional components is designed as [[a]] the door handle unit 
10Claim 16. The installation module as claimed in claim 15, wherein the motor vehicle door has a wet-dry space partition which separates a wet space from a dry space, final installation closes off an opening in the wet-dry space partition and/or forms the wet-dry space partition.  
Claim 17. The installation module as claimed in claim 15, wherein the installation module carries a further installation module, and 
Claim 19. A method for installing [[a]] the door handle unit for the motor vehicle door as claimed in claim 1 the
Claim 20. The method as claimed in claim 19, wherein the door handle unit is first 
Claim 21. The method as claimed in claim 19, wherein the motor vehicle door has a wet-dry space partition which separates a wet space from a dry space, 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “engagement elements” recited in claim 2, line 2, claim 3, line 2, and claim 3, line 7, are referencing and/or include the “at least one engagement element” previously recited in claim 1, lines 12-13.
It is unclear if the “mating engagement elements” recited in claim 2, lines 3-4, claim 3, line 4, and claim 3, line 9, are referencing the “mating engagement element” previously recited in claim 1, lines 13-14.
Claim 9, line 2, recites “pairs”, however a plurality of engagement elements and mating engagement elements have not been established.
It is unclear if the “finally installed” condition recited in claim 19, line 4, is referencing the “final installation” previously recited in claim 1, line 10.
In claim 21, line 5, “the installation module” lacks antecedent basis.  It appears claim 21 should be amended to depend from claim 20.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 depends from claim 1 and is redundant therewith as claim 1 positively recites (i.e. claims) the motor vehicle door.  Applicant is advised to cancel claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 4-8, 10-17 are allowed.  Regarding claim 1, it is noted the door handle unit is being claimed in combination with the motor vehicle door.
Claims 2, 3, 9, and 18-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677